Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 are indefinite because they fail to recite upper limits on the strength of the claimed soluble microneedle. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 11, 13-14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Application No. CN106422045 to Zhongke Microneedle(Beijing) Technology Co., Ltd.1
Regarding claim 1, Zhongke discloses composition for preparing a microneedle, the composition (medicine) comprising donepezil (claim 7) or a pharmaceutically acceptable salt thereof and a bio-degradable polymer material (host material, such as hyaluronate sodium), wherein a weight ratio of the donepezil or the pharmaceutically acceptable salt thereof and the bio-degradable polymer is 1:1 to 1:5 (claim 5).
Regarding claim 2, Zhongke discloses the claimed invention as discussed above concerning claim 1, and Zhongke further discloses that an average molecular weight of the bio-degradable polymer material (host material hyaluronate sodium) is 300 to 800 kDa (10-2000kDa; claim 4).
Regarding claim 4, Zhongke discloses the claimed invention as discussed above concerning claim 1, and Zhongke further discloses that the bio-degradable polymer material (host material, such as hyaluronate sodium) is contained by 45 to 80% compared to a total weight of the composition (claim 5 notes that the mass ratio of host material (biodegradable polymer) to drug (donepezil, claim 7) is 1:3, which converts to 33.33%, and 100%-33.33% = 66.67% which would be the percent weight of the bio-degradable polymer material/host material, such as hyaluronate sodium. 66.67% falls within the claimed percentage range).
Regarding claim 5, Zhongke discloses the claimed invention as discussed above concerning claim 1, and Zhongke further discloses that the bio-degradable polymer material is hyaluronic acid or a pharmaceutically acceptable salt thereof (hyaluronate sodium is a salt form of hyaluronic acid).

Regarding claim 6, Zhongke discloses a soluble microneedle comprising donepezil (claim 7) or a pharmaceutically acceptable salt thereof and a bio-degradable polymer material (host material, such as hyaluronate sodium), wherein a molecular weight of the bio-degradable polymer material (host material hyaluronate sodium) is 300 to 800 kDa (10-2000kDa; claim 4), wherein a weight ratio of the donepezil or  
Regarding claim 7, Zhongke discloses the claimed invention as discussed above concerning claim 6, and Zhongke further discloses that a content of the donepezil (claim 7) or the pharmaceutically acceptable salt thereof is 43 wt% or less (claim 5 notes that the mass ratio of host material (biodegradable polymer) to drug (donepezil, claim 7) is 1:3, which converts to 33.33%, which is less than 43%).
Regarding claim 8, Zhongke discloses the claimed invention as discussed above concerning claim 6, and Zhongke further discloses that the bio-degradable polymer material is hyaluronic acid or a pharmaceutically acceptable salt thereof  (hyaluronate sodium is a salt form of hyaluronic acid)..
Regarding claim 11, Zhongke discloses the claimed invention as discussed above concerning claim 6, and Zhongke further discloses that a length thereof is 500 to 950 µm from a support (claim 8 discloses that the length of the microneedle is between 0.1mm and 1mm, which converts to a range of 100µm to 1000 µm, which anticipates the claimed length range).
Regarding claim 13, Zhongke discloses the claimed invention as discussed above concerning claim 6, and Zhongke further discloses a soluble microneedle, which is prepared in a droplet-born air blowing manner by using the composition for preparing the microneedle according to claim 1 (The claimed phase “which is prepared in a droplet-born air blowing manner” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Zhongke discloses a molding technique to form the soluble microneedle, it appears that Zhongke’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of hyaluronate sodium material.  MPEP 2113).
Regarding claim 19,
Regarding claim 14, Zhongke discloses a microneedle percutaneous patch, comprising (a) soluble microneedle according claim 6; and (b) support with at least one of the soluble microneedle attached thereto (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhongke.
Regarding claim 3, Zhongke discloses the claimed invention as discussed above concerning claim 1, and Zhongke discloses that the biodegrable polymer has a viscosity (all polymers do); but Zhongke does not expressly state that an intrinsic viscosity of the bio-degradable polymer material is 0.150 to 0.250 m3/kg. 
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the viscosity of the bio-degradable polymer in order to control the workability of the polymer during preparation of the microneedle, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Additionally, it would have been an obvious matter of design choice to modify Zhongke to include the claimed viscosity of the bio-degradable polymer since applicant has not disclosed that having the claimed viscosity of the bio-degradable polymer solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the claimed viscosity of the bio-degradable polymer, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and 
Regarding claim 15, Zhongke discloses the claimed invention as discussed above concerning claim 14, and Zhongke discloses that the microneedles are loaded with donepezil (claim 7), but Zhongke does not expressly indicate that an amount of loading capacity of donepezil or a pharmaceutically acceptable salt thereof per unit area of the support is 2.2 to 11 ng/mm2.
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the drug load of the donepezil per unit area to be a therapeutically effective amount, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
It would have been an obvious matter of design choice to modify Zhongke to include the drug load of the donepezil per unit area as claimed since applicant has not disclosed that having the drug load of the donepezil per unit area as claimed solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the drug load of the donepezil per unit area as claimed, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhongke, in further view of U.S. Publication No. 2011/0288485 to Tokumoto et al.
Regarding claims 9 and 10, Zhongke discloses the claimed invention as discussed above concerning claim 6, and Zhongke further discloses that the ratio of bio-degradable polymer material (house material) to donepezil (medicine) is selected to ensure microneedle mechanical strength and skin-piercing (highlighted section of attached translation), but Zhongke does not expressly state that a strength is 0.058 N or more, as recited in claim 9, or that the strength is 0.1 N or more, as recited in claim 10. 
As to claims 9-10, Tokumoto et al. discloses a drug coated biodegradable microneedle (microneedle device 1, see Figs. 1-2) wherein the biodegradable polymer is sodium hyaluronate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made the biodegradable polymer (hyaluronate sodium) microneedle device of Zhongke such that the microneedles have a strength sufficient to withstand an insertion force of 1kg (9.8 Newtons), as taught by Tokumoto et al., since this is a normal insertion force used to insert biodegradable microneedles into the skin of a patient when the microneedle device is inserted into the skin by hand-pushing in the relevant art (paragraph 47 of Tokumoto et al.). 

Claims 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhongke, in further view of U.S. Publication No. 2015/0141910 to Francis et al.
Regarding claim 12, Zhongke discloses the claimed invention as discussed above concerning claim 6, and Zhongke discloses that the microneedles have a tip (shown in Fig. 1), but Zhongke does not expressly state that a tip diameter thereof is 35 to 110 µm.
Francis et al. discloses a drug loaded biodegradable microneedle (microneedles 26, see Fig. 2) wherein the biodegradable polymer is hyaluronic acid or its derivatives (paragraphs 4 and 27) and the microneedles have a tip diameter thereof is 35 to 110 µm (paragraph 38) (5-100 µm, which includes a majority of the claimed tip diameter range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made the tip of the microneedles of the device of Zhongke, such that they have a tip diameter of 5-100 µm, as taught by Francis et al., since this is a known range for tip diameters when constructing hyaluronic acid/sodium hyaluronate biodegradable microneedles (paragraph 38 of Francis et al.).  
Regarding claim 16, Zhongke discloses the claimed invention as discussed above concerning claim 6, and Zhongke further discloses that there is a number of soluble microneedles per unit area of the support (see Fig. 1 and 2), but Zhongke does not expressly state that the number of soluble microneedles per unit area of the support is 0.2 to 0.5 pieces/mm2. 
Francis et al. discloses a drug loaded biodegradable microneedle (microneedles 26, see Fig. 2) wherein the biodegradable polymer is hyaluronic acid or its derivatives (paragraphs 4 and 27) and that the number of soluble microneedles per unit area of the support is 50-5000 microneedles /cm2 (paragraph 8; which converts to 0.5 pieces/mm2 – 5pieces/mm2, which falls on the claimed range of 0.2 to 0.5 pieces/mm2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made the number of microneedles of the device of Zhongke per unit area, such that they have 50-5000 microneedles /cm2 (0.5 pieces/mm2 – 5pieces/mm2), as taught by Francis et al., as this is a known useful density of microneedles per unit area in the relevant art (paragraph 8 of Francis et al.). 
Regarding claim 17, Zhongke discloses the claimed invention as discussed above concerning claim 6, and Zhongke further discloses that there is an interval between the microneedles (see Fig. 1), but Zhongke does not expressly state that an interval of the soluble microneedles attached to the support is 0.2 to 0.5 mm.
Francis et al. discloses a drug loaded biodegradable microneedle (microneedles 26, see Fig. 2) wherein the biodegradable polymer is hyaluronic acid or its derivatives (paragraphs 4 and 27) and the microneedles have an interval (tip-to-tip pitch or spacing) of 100-1800 µm (paragraph 38, which converts to 0.1mm -1.8 mm which includes the claimed range of 0.2 to 0.5 mm, but also see paragraph 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made the tip of the microneedles of the device of Zhongke, such that they have an interval of 5-100 µm, as taught by Francis et al., since this is a known range for interval (tip-to-tip pitch or spacing) when constructing hyaluronic acid/sodium hyaluronate biodegradable microneedles (paragraph 38 of Francis et al.) and in order to provide efficient penetration of the stratum corneum and enhanced delivery of therapeutic active agents or passage of interstitial fluid or components thereof (paragraph 40 of Francis et al.).  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhongke, in further view of U.S. Publication No. 2008/0213461 to Gill et al.
Regarding claim 18, Zhongke discloses the claimed invention as discussed above concerning claim 14, and Zhongke discloses that the microneedles are applied to the skin and that the microneedles are inserted into the skin (see Fig. 4), but Zhongke does not expressly state that an insertion capacity of the soluble microneedle into skin per unit area is 90% or more. 
Gill et al. teaches that it is known in the relevant art of transdermal microneedles to form microneedle arrays where the length of the microneedles equals the desired penetration depth (paragraph 111) and notes that the penetration depth is the non-deformative incursion of the microneedle into the tissue (paragraph 110) (i.e., an entire length – or 100% - of the microneedle is inserted into the skin per unit area of the array; thus Gill et al. teaches that an insertion capacity of the soluble microneedle into skin per unit area is 90% or more. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have adjusted the microneedle length of the device of Zhongke, so that an insertion capacity of the soluble microneedle into skin per unit area is 90% or more, such as 100% as taught by Gill et al. since Gill et al. teaches that full depth insertion of the length of the microneedle is useful in achieving desired penetration depth during use (paragraph 111).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/AMBER R STILES/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner is relying upon a Google Translate version of CN106422045, and has provided a copy of the translation, attached to this Action.